

 
EXHIBIT 10.19


 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Employment Agreement ("Agreement") is entered into as of January 19, 2007
by and between Donald T. Johnson Jr., a natural person ("Executive"), and
Aftermarket Technology Corp., a Delaware corporation (“ATC”). As used herein,
the “Company” refers to ATC and/or any subsidiary of ATC. The parties hereto
agree as follows:
 
    1.  Employment.
    
        (a)  Full Time and Best Efforts. Subject to the terms set forth herein,
the Company agrees to employ Executive as Chairman, President and Chief
Executive Officer of ATC and Executive hereby accepts such employment. While
employed by the Company, Executive will devote his full time, best efforts and
attention to the performance of his duties hereunder and to the business and
affairs of ATC and its subsidiaries.
 
        (b)  Duties. Executive shall perform such duties for the Company as are
customarily associated with the above management positions, consistent with the
Bylaws of the Company and as required by the Board of Directors of ATC.
 
        (c)  Company Policies. The employment relationship between the parties
shall be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from or are in
conflict with such employment policies and practices, this Agreement shall
control.
 
    2.  Compensation and Benefits.
 
        (a)  Salary. Executive shall receive for services to be rendered
hereunder an annual base salary of $560,000, retroactive to January 1, 2007,
payable on the Company’s regular payroll dates, subject to increase at the
discretion of the Company, and subject to standard withholdings for taxes and
social security and the like.
 
        (b)  Incentive Plans. Executive shall participate in the Company’s
incentive plans as follows: (i) the 2007 Incentive Compensation Plan at a target
bonus of 90% of base salary, (ii) subsequent annual Incentive Compensation Plans
at a target bonus to be established by the Board of Directors, (iii) the
2006-2008 Long-Term Incentive Plan through (A) a grant of 29,400 shares of
restricted stock, (B) a grant of 87,700 options to purchase common stock, and
(C) a cash bonus targeted at $504,000, and (iv) subsequent Long-Term Incentive
Plans at levels to be established by the Board of Directors. Such participation
shall be subject to and on a basis consistent with the terms, conditions and
administration of the incentive plans. Executive understands that (x) the
Company shall have discretion to establish incentive plan objectives for
Executive and to determine his level of achievement of those objectives, and
(y) any such plan may be modified or eliminated in the Company’s sole discretion
in accordance with applicable law and the terms of such plan, provided that any
such modification or elimination shall not apply to Executive unless such
modification or elimination also applies to all other plan participants on a
substantially comparable basis.


--------------------------------------------------------------------------------


 
        (c)  Participation in Benefit Plans. While employed by the Company,
Executive shall be entitled to participate in any group medical, dental, health
and accident, disability insurance, life insurance (at a minimum of $1.5 million
in Company-paid coverage), retirement income, deferred compensation or similar
plan or program of the Company to the extent that he is eligible under the
general provisions thereof. The Company may, in its discretion and from time to
time, establish additional management benefit programs as it deems appropriate.
Executive understands that any such plans may be modified or eliminated in the
Company's discretion in accordance with applicable law.
 
        (d)  Vacation. Executive shall be entitled to five weeks paid vacation.
The days selected for Executive's vacation must be mutually agreeable to the
Company and Executive. 
 
    3.  Perquisites.
 
        (a)  Financial Planning/Club Dues Allowance. Executive will receive
reimbursement for up to $20,000 of expenses incurred during a calendar year for
(i) personal financial/tax planning, (ii) estate planning (including legal
fees), (iii) club (e.g., country club, health club, social club) dues, (iv) home
office and internet service, and (v) other matters similar to the foregoing.
 
        (b)  Automobile. Executive shall be entitled to an annual automobile
allowance of $24,000, retroactive to January 1, 2007, subject to applicable
withholding.
 
    4.  Business Expenses. Executive shall be reimbursed for documented and
reasonable business expenses in connection with the performance of his duties
hereunder.
 
    5.  Termination of Employment. The date on which Executive's employment by
the Company ceases, under any of the circumstances provided in Section 5(a)-(g),
shall be defined herein as the "Termination Date." All capitalized terms used in
this Section 5 without definition will have the meanings set forth in Section
5(l).
 
        (a)  End of Employment Term. Unless terminated earlier pursuant to
Section 5(b)-(g), Executive’s employment will terminate on December 31, 2007,
provided that
 
            (i)  on December 31, 2007 the employment term will automatically
renew until December 31, 2008 unless the Company gives Executive written notice
of nonrenewal on or before September 30, 2007, and
 
            (ii)  if the employment term automatically renews pursuant to clause
(i), then on December 31, 2008 it shall automatically renew until December 31,
2009 unless the Company gives Executive written notice of nonrenewal on or
before September 30, 2008.
 
Within ten business days after the Termination Date, Executive shall receive
payment for all accrued salary through the Termination Date and the Earned
Benefits. Executive shall also receive the LTIP Payment under a particular
Long-Term Incentive Plan upon the completion of the Company’s audited
consolidated financial statements for the last year of such Long-Term Incentive
Plan (e.g., 2008 in the case of the 2006-2008 Long-Term Incentive Plan). Except
as provided above, no compensation of any kind or severance payment will be
payable
 
2

--------------------------------------------------------------------------------


 
under this Agreement due to a termination pursuant to this Section 5(a), except
that if a Change in Control occurs within 18 months prior to Executive’s
termination pursuant to this Section 5(a), such termination shall be treated as
a Company termination without Cause and Executive shall be entitled to the
payments and benefits provided in Section 5(f).
 
        (b)  Termination for Cause. The Company may terminate Executive's
employment at any time for Cause immediately upon written notice to Executive of
the circumstances leading to such termination for Cause. If Executive's
employment is terminated for Cause, Executive shall receive payment for all
accrued salary through the Termination Date (which in this event shall be the
date upon which notice of termination is given) and the Earned Benefits. The
Company shall have no obligation to pay severance of any kind nor to make any
payment in lieu of notice if Executive is terminated for Cause.
 
        (c)  Voluntary Termination. Executive may voluntarily terminate his
employment with the Company at any time upon 90 days’ prior written notice.
Within ten business days after the Termination Date, Executive shall receive
payment for all accrued salary through the Termination Date and the Earned
Benefits, after which no further compensation of any kind or severance payment
will be payable under this Agreement.
 
        (d)  Termination Upon Death. Executive’s employment will terminate upon
his death. Within ten business days after the Termination Date, Executive’s
estate shall receive payment for all accrued salary through the Termination Date
and the Earned Benefits. Executive’s estate shall also receive the LTIP Payment
under a particular Long-Term Incentive Plan upon the completion of the Company’s
audited consolidated financial statements for the last year of such Long-Term
Incentive Plan. Except as provided above, no compensation of any kind or
severance payment will be payable under this Agreement due to a termination
pursuant to this Section 5(d).
 
        (e)  Termination Upon Disability. The Company may terminate Executive's
employment in the event Executive suffers a disability that renders Executive
unable to perform the essential functions of his position, even with reasonable
accommodation in compliance with the Americans with Disabilities Act, for three
consecutive months. A termination in such circumstances shall be treated as a
Company termination without Cause and Executive shall be entitled to the
payments and benefits provided in Section 5(f) and Section 5(i)(i). The
foregoing shall not affect any rights that Executive may have under applicable
workers’ compensation laws or any disability plan of the Company.
 
        (f)  Termination Without Cause. The Company may terminate Executive's
employment without Cause at any time upon 30 days’ prior written notice. Within
ten business days after the Termination Date, Executive shall receive payment
for all accrued salary through the Termination Date and the Earned Benefits.
Executive shall also receive the LTIP Payment under a particular Long-Term
Incentive Plan upon the completion of the Company’s audited consolidated
financial statements for the last year of such Long-Term Incentive Plan. In
addition, the Company shall pay Executive as severance an amount equal to 200%
of the sum of Executive’s annual base salary plus his target bonus under the
2007 Incentive Compensation Plan. Subject to Section 11, the severance shall be
paid in equal installments on each of the Company’s regular payroll dates during
the two-year period following the
 
3

--------------------------------------------------------------------------------


 
Termination Date, unless the Termination Date occurs within 18 months after a
Change in Control, in which case the severance will be paid in a single lump sum
within ten business days after the Termination Date. The Company will pay up to
$25,000 of the cost of an executive level individualized career transition
program through a professional outplacement firm mutually selected by the
Company and the Executive if such program is initiated within 30 days after the
Termination Date. If Executive dies after the Termination Date, the payment or
payments due thereafter under this Section 5(f) shall be made to Executive’s
estate but the career transition benefits shall terminate as of the date of
death. As a condition to receiving the payments and benefits provided by this
Section 5(f) (other than payment for all accrued salary through the Termination
Date and the Earned Benefits, which shall be payable in any case), Executive
shall execute and deliver to the Company on the Termination Date a general
release in the form attached hereto as Exhibit A.
 
        (g)  Fundamental Changes. If the Company (i) materially diminishes
Executive's duties, authority, responsibility or compensation without
performance justification, or (ii) breaches this Agreement in any material
respect, Executive may terminate his employment, provided that Executive has
given the Company 30 days’ written notice prior to such termination and the
Company has not cured such diminution or breach, as the case may be, by the end
of such 30-day period. A termination in such circumstances shall be treated as a
Company termination without Cause and Executive shall be entitled to the
payments and benefits provided in Section 5(f) and Section 5(i)(i).
 
        (h)  Medical Coverage. Except in the case of Executive’s death or
termination for Cause, until the fifth anniversary of the Termination Date the
Company will provide continued medical-related insurance coverage to Executive
at the levels and at the rates applicable from time to time to comparable active
employees of the Company. Medical-related insurance coverage includes health,
dental, vision and/or cancer. COBRA continuation coverage eligibility shall
commence as of the day following the end of the five-year period.
Notwithstanding the above, coverage under each of these plans shall cease on the
date (i) Executive fails to pay timely the premium required by such plan,
(ii) Executive becomes eligible for coverage under Medicare or the group health
plan of any other employer, (iii) the Company terminates such plan as to all its
employees, or (iv) Executive dies.
 
        (i)  Vesting of Restricted Stock and Stock Options. All of Executive’s
restricted stock and unvested stock options that are outstanding as of the
Termination Date will be treated as follows following the Termination Date:
 
            (i)  In the case of termination pursuant to Section 5(a) or Company
termination without Cause, such restricted stock and options will continue to
vest after the Termination Date according to their vesting schedules
notwithstanding the fact that Executive has ceased to be an employee of the
Company.
 
            (ii)  In the case of Executive’s death, such restricted stock and
options shall fully vest as of the Termination Date.
 
4

--------------------------------------------------------------------------------


 
            (iii)  In the case of voluntary resignation, such restricted stock
and options will terminate on the Termination Date unless the Board determines
that Executive hasprovided an orderly transition to his successor, in which case
such restricted stock and options will continue to vest after the Termination
Date according to their vesting schedules notwithstanding the fact that
Executive has ceased to be an employee of the Company.
 
            (iv)  In the case of termination for Cause, such restricted stock
and options will terminate on the Termination Date.
 
Except in the case of termination for Cause, each option that is vested as of
the Termination Date or subsequently vests pursuant to this Section 5(i) shall
remain in effect and be exercisable until the tenth anniversary of the date of
grant of such option.
 
        (j)  No Other Payments or Benefits. Except as otherwise expressly
provided in this Agreement, (i) after the Termination Date Executive will not be
entitled to any payments from the Company and (ii) on the Termination Date
Executive’s participation in and coverage under the Company’s benefit programs
(including the ATC Retirement Savings Plan (i.e., the 401(k) plan) and the
Company’s group life and disability insurance plans) shall cease; provided that
Executive shall retain any right to convert to individual coverage as permitted
under these insurance plans and to any vested benefits under the 401(k) plan and
the Company’s stock option plans.
 
        (k)  Withholding. Any amounts payable under this Section 5 shall be
subject to standard withholdings for taxes and social security and the like.
 
        (l)  Definitions.
 
            (i)  "Cause" means the occurrence or existence of any of the
following with respect to Executive, as determined by the Company in its sole
discretion:
 
                (A)  a material breach by Executive of (x) his duty not to
engage in any transaction that represents, directly or indirectly, self-dealing
with the Company or any of its affiliates that has not been approved by the
Company, or (y) the terms of this Agreement, if in any such case such material
breach remains uncured after the lapse of 30 days following the date that the
Company has given Executive written notice thereof;
 
                (B)  the material breach by Executive of any duty referred to in
clause (A) above as to which at least one written notice has been given pursuant
to
clause (A);
 
                (C)  any act of dishonesty, misappropriation, embezzlement,
intentional fraud or similar conduct involving the Company or any of its
affiliates;
 
                (D)  the conviction or the plea of nolo contendere or the
equivalent in respect of a felony involving moral turpitude;
 
                (E)  any intentional damage of a material nature to any property
of the Company or any of its affiliates; or

5

--------------------------------------------------------------------------------



                (F)  the repeated non-prescription use of any controlled
substance or the repeated use of alcohol or any other non-controlled substance
that, in the reasonable determination of the Company renders Executive unfit to
serve in his capacity as an employee of the Company or its affiliates.
 
            (ii)  “Change in Control” means the first to occur of the following:
 
                (A)  any sale or transfer or other conveyance, whether direct or
indirect, of all or substantially all of the assets of the Company, on a
consolidated basis, in one transaction or a series of related transactions,
unless, immediately after giving effect to such transaction, at least 85% of the
total voting power normally entitled to vote in the election of directors,
managers or trustees, as applicable, of the transferee is “beneficially owned”
by persons who, immediately prior to the transaction, beneficially owned 100% of
the total voting power normally entitled to vote in the election of directors of
the Company;
 
                (B)  any Person or Group is or becomes the "beneficial owner,"
directly or indirectly, of more than 35% of the total voting power in the
aggregate of all classes of capital stock of the Company then outstanding
normally entitled to vote in elections of directors;
 
                (C)  during any period of 12 consecutive months, individuals who
at the beginning of such 12-month period constituted the Company’s Board of
Directors (together with any new directors whose election by such Board or whose
nomination for election by the shareholders of the Company was approved by a
vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Company’s Board of Directors then in office; or
 
                (D)  a reorganization, merger or consolidation of the Company
the consummation of which results in the outstanding securities of any class of
the Company’s capital stock being exchanged for or converted into cash, property
and/or a different kind of securities, unless, immediately after giving effect
to such transaction, at least 85% of the total voting power normally entitled to
vote in the election of directors, managers or trustees, as applicable, of the
entity surviving or resulting from such reorganization, merger or consolidation
is “beneficially owned” by persons who, immediately prior to the transaction,
beneficially owned 100% of the total voting power normally entitled to vote in
the election of directors of the Company.
 
            (iii)  “Earned Benefits” means any (A) bonus that is payable to
Executive pursuant to the terms of (x) the 2006 annual Incentive Compensation
Plan that has not been paid prior to the Termination Date and (y) the annual
Incentive Compensation Plan for any subsequent year in the case of a termination
pursuant to Section 5(a) if the Termination Date occurs on or before the last
day of such annual Incentive Plan, (B) vacation time that has accrued and not
been used as of the Termination Date, (C) other entitlements to cash payments
that have accrued and not been paid as of the Termination Date, and (D) any
deferred compensation earned by Executive prior to termination. Notwithstanding
other
 



6

--------------------------------------------------------------------------------


 
provisions of this Agreement regarding the timing of payment of Earned Benefits,
(x) the 2007 annual Incentive Compensation Plan bonus will not be paid until the
completion of the Company’s 2007 audited consolidated financial statements, and
(y) deferred compensation will be paid as provided in the Company’s deferred
compensation plan.
 
            (iv)  “LTIP Payment” means the amount, if any, that would have been
payable to Executive under the cash award component of any Long-Term Incentive
Plan if he had remained employed by the Company through December 31 of the last
year of such Plan multiplied by a fraction (A) the numerator of which is the
number of days starting January 1 of the first year of such Long-Term Incentive
Plan (e.g., January 31, 2006 in the case of the 2006-2008 Long-Term Incentive
Plan) through the Termination Date and (B) the denominator of which is the
number of days in such Long-Term Incentive Plan (e.g., 1,095 in the case of the
2006-2008 Long-Term Incentive Plan).
 
            (v)  “Person” and “Group” have the meanings used for purposes of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended,
whether or not such sections apply to the transaction in question.
 
    6.  Proprietary Information Obligations. Prior to and/or while employed by
the Company, Executive has had and/or will have access to and has become and/or
will become acquainted with the confidential and proprietary information of the
Business (as defined in Section 8) and the Company and its affiliates, including
but not limited to confidential and proprietary information or plans regarding
customer relationships; personnel; sales, marketing, and financial operations
and methods; trade secrets; formulas; devices; secret inventions; processes and
other compilations of information, records, and specifications (collectively
"Proprietary Information"). Executive shall not disclose any of the Proprietary
Information directly or indirectly, or use it in any way, either while employed
by the Company, or at any time thereafter, except as required in the course of
his employment hereunder or as authorized in writing by the Company. All files,
records, documents, computer-recorded information, drawings, specifications,
equipment and similar items relating to the Business or the Company or its
affiliates, whether prepared by Executive or otherwise coming into his
possession prior to or while employed by the Company, shall remain the exclusive
property of the Company or such affiliate and shall not be removed from the
premises of the Company or its affiliate under any circumstances whatsoever
without the prior written consent of the Company, except when (and only for the
period) necessary to carry out Executive's duties hereunder, and if removed
shall be immediately returned upon any termination of his employment and no
copies thereof shall be kept by Executive.
 
    7.  Noninterference. While employed by the Company and for a period of three
years thereafter, Executive shall not, without the prior written consent of the
Company, interfere with the Company or any of its affiliates by directly or
indirectly soliciting, attempting to solicit, inducing, or otherwise causing or
assisting any person who is then employed by the Company or any of its
affiliates to terminate such employment in order to become an employee,
consultant or independent contractor to or for any employer other than the
Company or such affiliate.

7

--------------------------------------------------------------------------------



    8.  Noncompetition. Executive agrees that while employed by the Company and
during the 24 months after the Termination Date, he will not, without the prior
consent of the Company, directly or indirectly, have an interest in, be employed
by, be connected with, or have an interest in (as an employee (whether
full-time, part-time or temporary), consultant, officer, director, partner,
stockholder, joint venturer, promoter or lender), any person or entity owning,
managing, controlling, operating or otherwise participating or assisting in any
business that is either (i) similar to the Business (or any portion thereof) and
would benefit from the disclosure of the Company’s trade secrets or (ii) in
competition with the Business (or any portion thereof) in any of the 50 states
in the United States of America; provided, however, that the foregoing shall not
prevent Executive from being a stockholder of less than 1% of the issued and
outstanding securities of any class of a corporation listed on a national
securities exchange or designated as national market system securities on an
interdealer quotation system by the National Association of Securities Dealers,
Inc. Without limiting the generality of the foregoing, a business will be deemed
to be in competition with the Business at a given point in time if any of the
customers of such business were customers of the Business at any time during the
18 months preceding the time in question. As used herein, “Business” means any
and all of the businesses in which the Company is engaged as of the Termination
Date.
 
     9.  Remedies. Executive acknowledges that a breach or threatened breach by
Executive of any the provisions of Sections 6, 7 or 8 will result in the
Business and the Company and its affiliates suffering irreparable harm that
cannot be calculated or fully or adequately compensated by recovery of damages
alone. Accordingly, Executive agrees that the Company shall be entitled to
interim, interlocutory and permanent injunctive relief, specific performance and
other equitable remedies, in addition to any other relief to which the Company
may become entitled should there be such a breach or threatened breach.
 
    10.  Excise Tax Gross-Up Payment. If Executive’s employment is terminated by
the Company without Cause within 18 months after a Change in Control and
Executive becomes subject to the excise tax imposed by Internal Revenue Code
(“Code”) Section 4999 (the “Parachute Excise Tax”) with respect to any amounts
paid or payable to Executive under this Agreement, then the Company and
Executive agree that:
 
        (a)  If the aggregate of all “parachute payments” (as such term is used
under Code Section 280G) does not exceed 330% of the “base amount” (as such term
is used under Code Section 280G), then the parachute payment shall be reduced to
299.99% of such base amount;
 
        (b)  If the aggregate of all parachute payments exceeds 330% of the base
amount, then the Company shall pay to Executive a tax gross-up payment so that
after payment by or on behalf of Executive of all federal, state and local
excise, income, employment, Medicare and any other taxes (including any related
penalties and interest) resulting from the payment of the parachute payments and
the tax gross-up payments to Executive by the Company, Executive retains on an
after-tax basis an amount equal to the amount that Executive would have retained
if Executive had not been subject to the Parachute Excise Tax;

8

--------------------------------------------------------------------------------


 
        (c)  The computation of the excess parachute payment in accordance with
Code Section 280G shall be done by a nationally recognized and reputable
independent accounting or valuation firm selected and paid for by the Company.
 
        (d)  Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of any tax gross-up payments. Such notification shall be given as soon
as practicable but no later than ten (10) business days after Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. Executive
shall not pay such claim prior to the expiration of the thirty (30)-day period
following the date on which Executive gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies Executive in writing prior to the
expiration of such period that it desires to contest such claim, Executive
shall:
 
            (i)  give the Company any information reasonably requested by the
Company relating to such claim,
 
            (ii)  take such action in connection with contesting such claim as
the Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
 
            (iii)  cooperate with the Company in good faith in order effectively
to contest such claim, and
 
            (iv)  permit the Company to participate in any proceedings relating
to such claim;
 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any excise tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 10, the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any excise tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for
 
9

--------------------------------------------------------------------------------


 
the taxable year of Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which a gross-up payment would be payable hereunder and Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.
 
           (e)  If, after the receipt by Executive of an amount advanced by the
Company pursuant to this Section 10, Executive becomes entitled to receive any
refund with respect to such claim, Executive shall (subject to the Company’s
complying with the requirements of this Section 10) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by Executive of an amount
advanced by the Company pursuant to this Section 10, a determination is made
that Executive shall not be entitled to any refund with respect to such claim
and the Company does not notify Executive in writing of its intent to contest
such denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of gross-up payment required to be paid.
 
    11.  Code Section 409A. Notwithstanding anything in this Agreement or
elsewhere to the contrary:
 
        (a)  If payment or provision of any amount or other benefit that is
“deferred compensation” subject to Section 409A of the Code at the time
otherwise specified in this Agreement or elsewhere would subject such amount or
benefit to additional tax pursuant to Section 409A(a)(1)(B) of the Code, and if
payment or provision thereof at a later date would avoid any such additional
tax, then the payment or provision thereof shall be postponed to the earliest
date on which such amount or benefit can be paid or provided without incurring
any such additional tax. In the event this Section 11 requires a deferral of any
payment, such payment shall be accumulated and paid in a single lump sum on such
earliest date without interest.
 
        (b)  If any payment or benefit permitted or required under this
Agreement, or otherwise, is reasonably determined by either party to be subject
for any reason to a material risk of additional tax pursuant to Section
409A(a)(1)(B) of the Code, including when final regulations are issued
thereunder, then the parties shall negotiate in good faith on appropriate
provisions to avoid such risk without materially changing the economic value of
this Agreement to either party.
 
    12.  Miscellaneous.
 
        (a)  Notices. Any notices provided hereunder must be in writing and
shall be deemed effective upon the earlier of (i) personal delivery (including
personal delivery by telecopy, if a copy is sent by mail or overnight delivery),
(ii) the business day following being sent through an overnight delivery
service, or (iii) the third business day after mailing by first class mail to
the recipient at the address indicated below:

10

--------------------------------------------------------------------------------


 
To the Company:
 
Aftermarket Technology Corp.
1400 Opus Place, Suite 600
Downers Grove, IL 60515
Attention: General Counsel
Facsimile: (630) 663-8221
 
To Executive:
 
Donald T. Johnson Jr.
3643 White Eagle Drive
Naperville, IL 60564
 
With a copy to:
 
Jeffrey B. Rock
Hasselberg, Rock, Bell & Kuppler LLP
4600 Brandywine Drive, Suite 200
Peoria, IL 61614-5591
Facsimile: (309) 688-9430
 
or to such other address or to the attention of such other person as the
recipient party will have specified by prior written notice to the sending
party.
 
        (b)  Severability. The provisions of this Agreement are severable and,
if any court of competent jurisdiction determines that any provision contained
in this Agreement shall, for any reason, be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, and this Agreement shall be reformed and
construed so that such invalid or illegal or unenforceable provision would be
valid, legal and enforceable to the maximum extent possible.
 
        (c)  Entire Agreement. This Agreement supersedes all prior and
contemporaneous oral understandings and agreements with respect to the subject
matter hereof.
 
        (d)  Counterparts. This Agreement may be executed on separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
agreement.
 
        (e)  Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive and the Company, and
their respective successors and assigns, except that Executive may not delegate
any of his duties hereunder and he may not assign any of his rights hereunder
without the prior written consent of the Company.
 
        (f)  Attorney's Fees. If any legal proceeding is necessary to enforce or
interpret the terms of this Agreement, or to recover damages for breach
therefore, the prevailing party shall be entitled to reasonable attorney's fees,
as well as costs and disbursements, in addition to any other relief to which he
or it may be entitled.

11

--------------------------------------------------------------------------------


 
        (g)  Amendments; No Waivers. Any provision of this Agreement may be
amended or waived if such amendment or waiver is in writing and signed, in the
case of an amendment, by all parties hereto, and in the case of a waiver, by the
party against whom the waiver is to be effective. No waiver by a party of any
breach of this Agreement shall be deemed to extend to any prior or subsequent
breach or affect in any way any rights arising by virtue of any prior or
subsequent breach. No failure or delay by a party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
 
        (h)  Governing Law and Venue. This Agreement shall be governed by and
construed and enforced in accordance with the internal laws (without reference
to choice or conflict of laws) of the State of Illinois. The parties to this
Agreement hereby irrevocably consent to the exclusive venue and jurisdiction of
the state and federal courts sitting in the State of Illinois for any matter or
controversy concerning either the existence or enforcement of this Agreement and
hereby waive any contention that Illinois is an improper or inconvenient forum.
 
        (i)  Construction. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. Neither party hereto, nor its respective counsel, shall be deemed the
drafter of this Agreement, and all provisions of this Agreement shall be
construed in accordance with their fair meaning, and not strictly for or against
either party hereto.
 
    IN WITNESS WHEREOF, the parties have executed this Agreement effective as of
the date first above written.
 

 
 
 

--------------------------------------------------------------------------------

Donald T. Johnson Jr.

 
 

    AFTERMARKET TECHNOLOGY CORP.  
   
  By:    

--------------------------------------------------------------------------------

Joseph Salamunovich
Vice President





12

--------------------------------------------------------------------------------



GENERAL RELEASE
 
    THIS GENERAL RELEASE is entered into by the undersigned (“Employee”) as of
the date appearing next to Employee’s signature hereto.
 
    WHEREAS, Employee’s employment with Aftermarket Technology Corp. and/or one
of its subsidiaries (Aftermarket and its subsidiaries being referred to
collectively as the “Company”) is being terminated and the Company will provide
Employee with certain benefits upon the termination of employment provided that,
among other things, Employee executes and delivers this General Release;
 
    NOW, THEREFORE, Employee agrees as follows:
 
1.  General Release. Employee hereby
 
   (a)  releases and discharges the Company and its officers, directors,
employees, benefit plan administrators and trustees, and agents (collectively,
the “Released Parties”) from any and all claims, liabilities, demands and causes
of action, whether known or unknown, fixed or contingent, that Employee may have
or claim to have against any of the Released Parties relating to, or arising out
of, Employee’s employment with the Company or the termination thereof, and
 
   (b)  covenants not to initiate or participate in (except pursuant to a lawful
subpoena) any lawsuit or other legal proceeding asserting any such claims,
liabilities, demands or causes of action.
 
This General Release shall be broadly construed to include, but not be limited
to, all claims under any federal, state, or local laws, statutes, regulations,
or ordinances (including those prohibiting employment discrimination, such as
the federal Age Discrimination in Employment Act), and all claims in contract or
tort including, but not limited to, claims for breach of contract, negligence,
defamation, and wrongful or retaliatory discharge. This General Release does not
include any claim Employee may have (i) based upon facts occurring after the
date that Employee executes this General Release or (ii) relating to benefits or
payments to which Employee is entitled after the Termination Date (as defined in
that certain Executive Employment Agreement dated as of January ___, 2007
between Employee and the Company) pursuant to the Executive Employment
Agreement.
 
2.  Knowing and Voluntary. Employee acknowledges and agrees that: (a) Employee
has read and understands this General Release in its entirety; (b) Employee has
been advised in writing to consult with an attorney concerning this General
Release before signing it; (c) Employee has 21 calendar days after receipt of
this General Release to consider its terms before signing it; (d) Employee has
the right to revoke this General Release in full within seven calendar days of
signing it and that none of the terms and provisions of this General Release
shall become effective or be enforceable until such revocation period has
expired; (e) nothing contained in this General Release waives any claim that may
arise after the date of its execution; and (f) Employee is executing this
General Release knowingly and voluntarily, without duress or reservation of any
kind, and after giving the matter full and careful consideration.
 
    IN WITNESS WHEREOF, the undersigned has executed this General Release as of
the date set forth below.


 

     Executed: __________________________, 20___ EMPLOYEE:  
         

--------------------------------------------------------------------------------

[NAME]





--------------------------------------------------------------------------------




